Citation Nr: 0516426	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-15 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue on appeal was originally before the Board in 
December 2003 at which time it was remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  The veteran did not participate in combat with the enemy 
during his active duty service.

2.  The veteran's non-combat stressors have not been 
verified.  

3.  PTSD was not manifested during the veteran's active duty 
service or for many years thereafter, nor is PTSD otherwise 
related to such service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.   Specifically, the discussions in September 
2001 and March 2004 VCAA letters, the statement of the case 
and the supplemental statements of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the March 2004 VCAA letter the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The veteran also appeared at a Board hearing.  
Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  Additional evidence has been submitted by the 
veteran subsequent to the last supplemental statement of the 
case but the veteran's representative waived RO review of 
this evidence in a May 2005 Brief.  The Board finds that no 
further action is required by VA to assist the veteran with 
the claim of entitlement to service connection for PTSD.

Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, in 
particular, the veteran must submit medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his service, his 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  However, 
where the veteran did not engage in combat or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his testimony as to the occurrence of the claimed stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 
228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality." VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102.

Initially, the Board notes the clinical records include 
diagnoses of psychiatric disorders including PTSD, 
depression, panic attacks, and major depressive disorder.  
Significantly none of the disabilities has been linked by 
competent evidence to the veteran's active duty service with 
the exception of PTSD.  As there is no competent link between 
any other mental disorder other than PTSD and the veteran's 
active duty service, the Board finds that service connection 
is not warranted for any of these disabilities.  

The veteran has reported that he was sexually assaulted while 
incarcerated in a stockade during active duty.  He stated 
that the assault or assaults occurred between September 15th 
and September 25th of 1967.  He also indicated that his 
military duties included cleaning up airstrips and 
functioning in graves registration.  

The veteran's service medical records were silent as to any 
indication that the veteran was sexually assaulted during 
active duty.  The service medical records include a notation 
of situational anxiety in November 1968 but the veteran 
attributed this to problems with his spouse.  There was no 
further references to any mental disorders during the 
veteran's active duty service.  Clinical psychiatric 
evaluation at the time of the veteran's separation 
examination in November 1969 was normal.  The veteran denied 
having or ever having had problems with sleep including 
nightmares, depression or excessive worry, loss of memory or 
amnesia, nervous trouble, excessive drinking, or a drug habit 
at the time he completed a November 1969 Report of Medical 
History.  He also denied having or ever having had venereal 
diseases.   He indicated that he had difficulty with school 
or teachers because he couldn't get along.  

The post-service medical records demonstrate that the first 
time the veteran sought treatment for mental disorders was in 
December 1988.  A private clinical reveals that the veteran 
sought treatment at that time due to feelings of depression 
and suicidal ideation.  The problems were attributed to the 
veteran's family.  The assessment was adjustment disorder 
with depressed mood.  The veteran's military service was not 
mentioned.  

Between 1989 and 1996, the records are silent as to treatment 
for any mental health problems until depression was noted in 
September 1996.  The depression noted in 1996 was not linked 
to the veteran's active duty service.

The first time that the clinical records include references 
to both a mental disorder and the veteran's military service 
is in October 1997.  An initial assessment was performed at a 
VA facility when the veteran reported that he had symptoms of 
depression, problems sleeping, and generally was not caring 
about himself or others.  He stated that he had been 
stationed in Alaska during the war but was flown to Viet Nam 
to clean up airstrips after bombings and to perform graves 
registration duties.  The assessment was PTSD with 
depression.  

The clinical records thereafter include intermittent 
references to the veteran's military service and consistent 
diagnoses of PTSD.  

In January 1998, the veteran reported that he had spells of 
depression, insomnia, and hyper alertness since he was 
discharged from active duty.  He alleged that he was assigned 
to duty in Alaska but once every three months he would go to 
Viet Nam to repair damaged airstrips as well as to perform 
some duty in the morgue.  The clinician found that there was 
no evidence of psychosis.  

A February 1999 VA clinical record includes the notation that 
recent events had evoked feelings of guilt in the veteran 
about sending soldiers to Viet Nam and then having to serve 
on honor guards that buried many of the same men.  

A June 2000 VA clinical record indicates that the veteran 
reported that he did not tell the truth when he was screened 
for military sexual trauma previously.  He stated that he had 
been raped by six or seven inmates while in was in the brig.  
The assessment was PTSD.  A subsequent clinical record dated 
the same month shows that the veteran reported he was 
actually raped twice while in the brig.  The first time, four 
men put a blanket over his head to keep him from knowing who 
attacked him.  The veteran indicated that the second assault 
was a group attack which occurred while he was in the shower.  

A July 2000 VA clinical record indicates that the author 
helped the veteran prepare a stressor statement.  The veteran 
reported that he had been assaulted by four soldiers with 
Puerto Rican accents.  The assault occurred while he was 
incarcerated.  

In July 2000, the veteran submitted a claim for PTSD and 
depression.  He wrote that he was incarcerated for striking 
an officer when informed that he had to perform KP.  This was 
in the summer of 1967.  While in the stockade, he was 
sexually assaulted by four soldiers with Puerto Rican 
accents.  He indicated that he was so distressed that he put 
in for a transfer to Viet Nam after the incident.  He wrote 
that he was unable to form relationships with anyone and that 
he was unable to advance past E4.  

At the time of an October 2001 VA examination, the veteran 
reported that he had been raped twice while in the military.  
The first time by four Puerto Rican men while he was in his 
bunk and the second time by a group of men while he was in 
the shower.  The veteran stated that he did not inform anyone 
of the attacks.  The examiner noted that there was no 
corroboration in the service medical records for the 
veteran's story with the exception that there was evidence he 
was in the brig from September 21st through October 10, 1967 
for disobeying a direct order from a lieutenant.  The 
pertinent diagnosis was PTSD with signs of reality testing 
disturbances, marked anxiety attacks and recurrent 
depression.  The examiner noted that the veteran had 
significant disability as a result of an event which seems to 
have occurred during active duty.  The veteran had symptoms 
which were consistent with a highly traumatized experience of 
a sexual rape to a man, especially to a man of Hispanic 
background.  The veteran's excessive use of alcohol and 
periodic use of speed contributed to the veteran's behavior 
and loss of control over the years.  

In March 2003, two VA health care professionals reported that 
they had been treating the veteran since October 1997.  It 
was noted that the veteran reported that he had depression 
and other symptoms which began while he was in the military.  
Initially, the veteran reported that he was stationed in 
Alaska but went to Viet Nam every three months to repair 
airfields and to tag bodies of soldiers who had been killed 
in action.  Later therapy disclosed that the veteran reported 
he had been sexually assaulted in 1968 while he was in the 
stockade.  The attack was committed by three or four men when 
the veteran was lying on his bunk.  Thereafter, he was afraid 
to shower for fear of another attack.  He indicated that he 
did not report the incident but requested a transfer to Viet 
Nam after he was released from the stockade.  The pertinent 
diagnosis was chronic severe PTSD.  A virtually identical 
letter was signed by two clinicians in February 2005.  

The veteran testified before the undersigned in June 2003 
that he was assaulted by three or four men while he was 
incarcerated in a stockade.  He thereafter showered alone out 
of fear.  He indicated that he asked for a transfer to Viet 
Nam after the attack but was sent to Alaska instead.  He 
reported that after the incident, he had problems with his 
first spouse and also started getting into fights.  He 
testified that he had problems with concentration and started 
abusing alcohol after the attack.  He alleged that his 
performance during active duty declined after the assault.  

In connection with his claim, the RO scheduled a VA 
examination in October 2004.  A psychiatrist was requested to 
review the claims files and to provide an opinion as to 
whether there was any objective evidence of the veteran being 
subjected to a sexual assault while on active duty.  The 
psychiatrist found that there was no evidence of record which 
corroborated the veteran's allegations of an in-service 
sexual assault.  The examiner noted that the veteran 
convincingly described symptoms of PTSD and the statements 
from the veteran's wife and brothers were also consistent 
with a diagnosis of PTSD.  The examiner specifically found 
that there was no outside corroboration of a sexual attack 
other than the history provided by the veteran.  The 
psychiatrist also found no evidence, apart from the veteran's 
self-reported history, of a behavior change after the alleged 
assault based on his review of the veteran's military 
records.  The examiner noted that the veteran's military 
ratings were excellent prior to and after the alleged 
assault.  The examiner further opined that the onset of the 
PTSD was not clear from the outside history but there were 
suggestions that the veteran had changed after his military 
service as reported by both the veteran and his family.  It 
was the examiner's opinion that it was at least as likely as 
not that the veteran experienced traumatic events of some 
kind during his time in the army which lead to symptoms of 
PTSD.  The examiner also noted that it was possible that the 
traumatic experiences occurred after the veteran's discharge 
during a lengthy period of drinking and fighting.  There was 
no outside evidence of what traumatic event occurred or when 
it occurred during the veteran's active duty service.

The veteran does not allege, and a review of the official 
military documentation contained in his claims files are 
negative for evidence suggesting that he engaged in combat 
with the enemy, as contemplated by VA regulations.  His DD 
Form 214 does not reflect that he received any decorations or 
medals indicative of involvement in combat.  Accordingly, the 
Board finds that he did not "engage in combat."  
Consequently, the evidentiary presumption of 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(f) does not apply.  See 
VAOPGCPREC 12-99.  Therefore, any alleged in-service 
stressors must be verified, i.e., corroborated by credible 
supporting evidence.

As mentioned, where, as here, a determination is made that 
the veteran did not "engage in combat with the enemy," or 
that the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, in 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombatant stressor."  See Moreau at 395 
(1996).  See also Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The veteran has reported at different times that he had 
performed intermittent temporary duty in Viet Nam with graves 
registration and also had handled bodies of fallen U. S. 
soldiers.  He indicated at one time that he served on honor 
guards for these soldiers also.  The Board finds there is no 
objective proof in the claims files supporting any of these 
allegations.  The veteran's service records are devoid of any 
evidence demonstrating the veteran was assigned to Viet Nam 
in any capacity or that he had any specialized training in 
the handling of corpses.  

The veteran has also alleged that he was subjected to sexual 
assault or assaults while on active duty.  The Board notes, 
with regard to PTSD claims specifically or in part based on a 
sexual assault, evidence from sources other than the 
veteran's service records may be used to corroborate the 
veteran's account of the stressor incident, such as: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Examples of behavior changes which may constitute credible 
evidence of a stressor, include: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The law 
provides that VA will not deny a PTSD claim based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 38 C.F.R. § 3.304(f).  
The veteran has been informed that he could submit evidence 
from sources other than the service records in support of his 
PTSD claim.  

The Board finds that reduced probative value must be assigned 
to the veteran's allegations of his in-service stressors due 
to inconsistencies and contradictions by the objective 
evidence of record.  The veteran's account of one of the 
alleged attacks is inconsistent.  He has been fairly 
consistent in reporting that a sexual assault occurred while 
he was on his bed and a blanket was thrown over his head.  He 
has also reported at times, however, that he was sexually 
assaulted on another occasion by a group of men while he was 
in the shower.  At other times, the veteran does not report 
the presence of a second in-service rape and, in fact, 
alleges that he no longer showered after the first attack or 
was very careful about when he showered in order to avoid 
another attack.  The Board finds the veteran's own 
conflicting statements raise a credibility issue.  

The Board further notes the veteran has alleged that he 
requested a transfer to Viet Nam as a result of the alleged 
assaults as he no longer cared if he lived or died.  A review 
of the service personnel records reveal, however, that the 
veteran submitted a request for transfer to Alaska in May 
1967 which occurred prior to the alleged assaults.  There is 
no other evidence of a request for any transfer nor any 
indication that the veteran requested a transfer to Viet Nam 
at any time.  The Board finds some of the veteran's 
statements in support of his claim are directly contradicted 
by the objective evidence of record.  

While the record contains diagnoses of PTSD, the diagnoses 
are unreliable insofar as causally relating it to the 
veteran's military service - and, in particular, to the 
incidents alleged, because the diagnoses were based on still 
unverified stressors.

In this regard, the Board notes that the RO made an attempt 
to verify the veteran's alleged stressors, but there is no 
credible supporting evidence to corroborate his statements 
regarding the alleged sexual trauma.  See Moreau, supra.  The 
RO also had the claims file reviewed by a psychiatrist in 
order to determine if there was any objective evidence 
indicating, in any way, that the veteran may have been the 
victim of a personal assault during active duty.  The 
psychiatrist affirmatively determined that there was no 
behavioral evidence in the claims files which was indicative 
in any way of the veteran being sexually assaulted.  

A review of the claims files reveals that there is no 
evidence showing that the veteran underwent testing for a 
sexually transmitted diseases after the alleged sexual 
assault.  Likewise, the service records do not indicate a 
deterioration of work performance, a request for a transfer 
to another duty assignment after the assaults, or other 
behavioral change indicative of sexual trauma.  Instead, by 
all accounts the veteran continued to perform well during the 
remainder of his time in the military and received promotions 
after the alleged assaults.  The Board notes here that a 
period of AWOL in June 1967 was prior to the time of the 
claimed rape.  Moreover, the veteran's offense of failing to 
obey an order which resulted in his incarceration in 
September 1967 was before the claimed rape.  In other words, 
it appears that there were behavioral problems prior to the 
alleged rape. 

Also, the evidence indicates the veteran did not seek 
treatment for psychiatric reasons until approximately 1988, 
many years after his discharge from the military, well beyond 
the one-year presumptive period, and years since the alleged 
sexual assault.  He also did not report any incidents of 
sexual trauma during his initial psychiatric treatment in 
1996.  It was not until much later, in 2000, that there are 
annotation in the record of the existence of a sexual 
assault.  The prior reported stressor of working for graves 
registration and/or working in the morgue has not been 
objectively confirmed.  

Additionally, while the claims file contains medical reports 
describing stressors, the description of the stressors 
represents the veteran's self-reported history of the 
incidents in question and, as noted above, are not 
independently corroborated by other evidence of record.  
Although medical professionals recorded the veteran's 
history, and provided diagnoses of PTSD on the basis of his 
history, they made no reference to any credible supporting 
evidence that the events as described by the veteran actually 
occurred.  In fact, the October 2004 VA examiner noted there 
was no objective confirmation of the alleged sexual assault.  
See Swann v. Brown, 5 Vet. App. 229, 232-33 (1993) (where a 
veteran's alleged stressors are uncorroborated, the Board is 
not required to accept a diagnosis of PTSD as being the 
result of the veteran's service).  

While the veteran has alleged that he demonstrated changes in 
behavior indicative of a sexual assault, the Board places 
greater probative weight on the findings of the examiner who 
conducted the October 2004 VA examination.  This examiner had 
access to and examined all the claims files and then 
promulgated his opinion that the veteran did no exhibit any 
such behavior based on his professional judgment.  The 
veteran's opinion is based on his own personal information.  

The lay statements of record indicate that the veteran had 
changed after his active duty service but they do not 
indicate in any way, that the veteran was subjected to a 
sexual assault during active duty resulting in the current 
PTSD.  

The only other evidence of record which indicates in any way 
that the veteran was subjected to sexual assault or assaults 
during active duty is his own allegations and testimony.  As 
noted above, the veteran's statements, alone, cannot 
establish the occurrence of a noncombat stressor - even in a 
case involving a purported sexual assault.  See Reonal v. 
Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
to a physician based upon an inaccurate factual premise or 
history as related by the veteran).  So in the absence of a 
reliable diagnosis relating the PTSD to service, and in 
particular a confirmed sexual assault or assaults, the Board 
concludes there is no basis for granting service connection 
for PTSD.

The Board acknowledges that October 2004 VA examiner's 
opinion that it is at least as likely as not that the veteran 
experienced traumatic events of some kind during service 
which led to PTSD.  However, this same examiner found no 
evidence in the claims file to support the veteran's 
assertions and also found no evidence of behavioral changes 
to suggest the assault.  It therefore appears that the 
examiner is basing the opinion solely on history furnished by 
the veteran.  The provisions of 38 C.F.R. § 3.304(f) requires 
credible supporting evidence.  The examiner's opinion based 
solely on the veteran's statements without any corroborating 
evidence does not meet the requirements of this regulation.  

As the stressor has not been verified, a link has not been 
established between the veteran's current symptoms and an in- 
service stressor.  See 38 C.F.R. § 3.304(f).  While an 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, there must at least be a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, the claim must be denied because the 
preponderance of the evidence is unfavorable.  38 C.F.R. § 
3.102.




ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

